\Attachment to Notice of amendment
Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.     Applicants’ response and amendment of 1/7/2022 are acknowledged. Claims 2,5 and 14 have been amended. 
Status of Claims
3.       Claims 1-19 are pending. Claims 2, 5 and 14 have been amended. Claims 1-5 and 13-14 are consideration. Claims 6-12 and 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/22/2021
Information Disclosure Statement
4.      Applicants’ information disclosure statements filed 1/7/2022 and 2/14/2022 have been considered. Initialed copies of 1449 are enclosed.
Sequence compliance Objection Withdrawn
5.    Objection to sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d) on page 28 is withdrawn in view applicants’ response and amendment of 1/7/2022
Priority Objection Withdrawn
6.       Acknowledgment is made of applicant's claim for foreign priority based on application No 102016000122724 filed in Italy on 12/2/2016. Applicant has now filed a certified copy of the Italian application as required by 37 CFR 1.55.  Priority will be given for the date of filing of the application, which is December 2, 2016.
Claim Objections Withdrawn
7.    Objection to claims 5 and 14 for reciting abbreviation L for the bacteria Lactobacillus is withdrawn in view applicants’ response and amendment of 1/7/2022.
Claim Rejections Withdrawn
Claim Rejections - 35 USC § 112
8.     Rejection of claims 5 and 13-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for biological deposit rejection is withdrawn in view applicants’ response and amendment of 1/7/2022.
9.    Rejection of claim 5 is under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view applicants’ response and amendment of 1/7/2022.

Claim Rejections - 35 USC § 102

10.    Rejection of claims 1-5 and 13-14 under 35 U.S.C. 102 (a) (1) as being anticipated by BALZARETTI: "Exploring Lactobacillus paracasei probiosis and metabolic potential", University of Milan PhD thesis, 2015, pages 1-132 is withdrawn in view applicants’ response and amendment of 1/7/2022.

    Claim Rejections - 35 USC § 103

11.    Rejection of  claims 1, 3, and 13-14  under 35 U.S.C. 103 as being un-patentable over  Zhang et al. (Scientific Reports, pages 1-13 October 27, 2016) in view of Schlothauer et al. (US 20060057704 A1) and further in view of Guglilmetti et al.  (US20160348155 filed 3/4/2016 priority to 0/6/2013) is withdrawn in view applicants’ response and amendment of 1/7/2022.

EXAMINER’S AMENDMENT
12.     Authorization for this examiner’s amendment was given in an interview with Erica Bruno reg# 56149 on 5/18/2022. Please cancel claims 6-7, 10-12 and 15-16.

Allowable Subject Matter
13.     Claims 1-5,8-9, 13-14 and 17-19 are allowed. The claims are renumbered 1-12 respectively. 
The following is an examiner’s statement of reasons for allowance: 
   The claims are drawn to an exopolysaccharide comprising at least one repeating unit of rhamnose, galactose and N-acetygalactosamine, in a ratio of respectively 4:1:1 respectively. 
    The claims are free of prior art. 
The closest prior art Schlothauer et al. (US 20060057704 A1) and further in view of Guglilmetti et al.  (US20160348155 filed 3/4/2016 priority to 0/6/2013) fail to anticipate and make obvious the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
14.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        May 19, 2022


/JANA A HINES/Primary Examiner, Art Unit 1645